DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 08/23/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020, 01/07/2021 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22A”, “21A”.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence of the abstract is similar to a title and should be removed.  Correction is required such as removing the first sentence and editing the second sentence with “An electrical component-attached wire harness includes a base material ….  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“ELECTRICAL COMPONENT-ATTACHED WIRE HARNESS FOR VEHICLE DASHBOARD AND ASSEMBLY STRUCTURE OF ELECTRICAL COMPONENT-ATTACHED WIRE HARNESS” 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
“a base material disposed in a vehicle” should be “a base material disposed in the vehicle” as vehicle was introduced before
“the electrical component” in Claim 10 should be “the at least one electrical component” since the limitation was defined before as that in Claim 1. 
Appropriate correction is required.
.Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a silencer including a dashboard silencer region part covering at least the dashboard panel of the dashboard panel and a floor panel in a vehicle body" in it.  There is insufficient antecedent basis, as this was not introduced before, for this limitation in the claim.  Examiner is confused as to if the first “dashboard panel” is different (new structure or mistyped) from the second “dashboard panel” or if the above is a typo.
combination of the dashboard panel and a floor panel in a vehicle body.”
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 teaches a limitation: “the dashboard panel is formed to be able to open and close so as to open to an outer side of a vehicle interior” that is not disclosed in the prior art areas searched for this action.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INOUE (JP64-63436A) (see IDS).
Regarding Claim 1, INOUE teaches, in Fig. 1-8, an electrical component-attached wire harness capable of being assembled to a vehicle, comprising: a base material (7) disposed in a 
Regarding Claim 5. INOUE teaches electrical component-attached wire harness according to claim 1, wherein the base material is a silencer (7) covering at least one of a dashboard panel (4) and a floor panel in a vehicle body (constitution).
Regarding Claim 6. INOUE teaches the electrical component-attached wire harness according to claim 5, wherein the silencer includes a dashboard silencer region part covering the dashboard panel (Constitution), and the at least one electrical component (8) includes a dashboard panel-side electrical component connected to an end portion of a part of the wire harness disposed in the dashboard silencer region part and disposed on the dashboard panel (Fig. 5).

Regarding Claim 7. Inoue teaches the electrical component-attached wire harness according to claim 6, wherein the dashboard panel-side electrical component includes a first dashboard panel- side electrical component (8) fixed to the dashboard silencer region part (7) (Fig. 5).
Regarding Claim 10. Inoue teaches, in Fig. 2 and Fig. 5, an assembly structure of an electrical component- attached wire harness, comprising: the electrical component-attached wire harness according to claim 1 (see Claim 1); and an assembly object (4) to which the electrical component-attached wire harness is assembled (Fig. 2), wherein the electrical component (8) is assembled in a state where a maintenance can be performed on the electrical component (intended use) (Constitution) (via 4a).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glovatsky (US7070229).
Regarding Claim 1, Glovatsky teaches, in Fig. 1, an electrical component-attached wire harness capable of being assembled to a vehicle, comprising: a base material (24, 22) disposed in a vehicle (Technical Field)); a wire harness (40) disposed along the base material and fixed on the base material (Fig. 1); and at least one electrical component (26) to which an end portion of the wire harness is connected (Fig. 1, but not directly shown).
Regarding Claim 2. Glovatsky The electrical component-attached wire harness according to claim 1, wherein the at least one electrical component includes an electronic control unit (column 2 lines 46-58).
Regarding Claim 3. Glovatsky further teaches the electrical component-attached wire harness according to claim 1, wherein the wire harness is flatly formed (40)(column1 line 40).
Regarding Claim 4.  Glovatsky teaches the electrical component-attached wire harness according to claim 3, wherein an electrical wire (40) in the wire harness is directly fixed (column 3 lines 20-23, by soldering) on the base material (22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over INOUE in view of KURIHARA (JP63176757).
Regarding Claim 8. INOUE teaches the electrical component-attached wire harness according to claim 6.
INOUE does not teach wherein the dashboard panel-side electrical component includes a second dashboard panel- side electrical component which is not fixed to the dashboard silencer region part.
KURIHARA teaches a second dashboard panel- side electrical component (11) which is not fixed to the dashboard silencer region part (3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical component-attached wire harness as disclosed by Inoue with the second dashboard panel-side electrical component as disclosed by KURIHARAH in order to allow the wire harness to be connected to a joint box, door switch, instrument panel switch (KURIHARA, page 4 fig. 2 description last sentence).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848